June 20, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  UNIVERSITY GENERAL HOSPITAL LP AND ASCENSION PHYSICIAN
                  SOLUTIONS, LLC, Appellants

NO. 14-11-00988-CV                          V.

  PREXUS HEALTH CONSULTANTS, LLC AND PREXUS HEALTH, LLC,
                          Appellees
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Prexus Health
Consultants, LLC and Prexus Health, LLC, signed October 11, 2011, was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore REFORM the judgment of the court below to (1) delete
the award of $900,000.00 in lost profits as a result of University General Hospital,
LP’s breach of the Professional Services Agreement and (2) delete the award of
$1,200,000.00 in lost profits as a result of Ascension Physician Services, LLC’s
breach of the Consulting Services Agreement.

       We order the judgment of the court below AFFIRMED except as modified
in this judgment.

      We order appellees, Prexus Health Consultants, LLC and Prexus Health,
LLC, jointly and severally, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.